Alice Robie Resnick, J.,
dissenting. I respectfully dissent from both the analysis employed by the majority and the result reached in this case. First, a majority of this court once again permits an insurance company to use the immunity granted to a tortfeasor in order to avoid liability to its insured on an insurance contract for which premiums have been paid. This is egregiously unfair. In State Farm Mut. Auto. Ins. Co. v. Webb (1990), 54 Ohio St.3d 61, 562 N.E.2d 132, the same majority ruled that an individual’s own insurance company, whom he had contracted with and paid premiums to, could utilize a tortfeasor’s immunity under the workers’ compensation laws to escape its liability under the uninsured motorist provision of the policy. The tortfeasor in the present case, as in Webb, was relieved from liability by operation of an immunity granted by statute to serve a higher public policy. The single difference between this case and Webb is that here, the immunity stems from Michigan’s no-fault insurance laws.4 In Webb the immunity was part of the workers’ compensation laws, i.e., the fellow-employee immunity doctrine granted by R.C. 4123.741. Yet the result of the majority’s holding in each case is the same: an insurance company is permitted to employ an immunity granted to an individual who was at fault, allowing the insurance company to avoid paying benefits under a policy for which it collected premiums.
A second problem created by the ruling in this case is that it actually subverts the public policy sought to be advanced by compulsory automobile insurance. Consider the following example: The Kurents are involved in an accident in Michigan proximately caused by a Michigan resident who has no liability insurance. The Kurents file a claim with Farmers pursuant to the *249uninsured motorist coverage of their policy. Under this scenario, the tortfeasor is an uninsured motorist and would not be entitled to the immunity granted by Michigan’s no-fault laws. See Stephenson v. Associated Gen. Ins. Co. (1985), 148 Mich.App. 1, 384 N.W.2d 62; Aetna Cas. & Sur. Co. v. Collins (1985), 143 Mich.App. 661, 373 N.W.2d 177; Jones v. Detroit Automobile Inter-Ins. Exchange (1983), 124 Mich.App. 363, 335 N.W.2d 39. Hence, Farmers would be required to pay the full measure of damages suffered by the Kurents under the uninsured motorist coverage of the policy. However, according to the majority’s decision today the Kurents may recover only a portion of their total loss, solely because the tortfeasor had purchased an automobile liability insurance policy. This result is unfair because a person who purchases uninsured motorist coverage will actually be better off if struck by an uninsured motorist than by an insured motorist.
Furthermore, the majority opinion is confusing as to whether this case presents a conflict-of-laws issue. The trial court applied an interest analysis and resolved the issue by holding that Ohio law should be applied. The court of appeals ruled that the trial court erred in employing a conflict-of-laws analysis because there was no conflict, but then went on to employ the Michigan no-fault laws. The majority opinion purports to decide the case on grounds unrelated to a conflict-of-laws analysis, but refers to such an analysis by stating that “[o]ur decision to apply Michigan tort law to the underlying accident is consistent with the Restatement of the Law of Conflicts approach * * The question becomes whether this case involves a conflict-of-laws issue. Examination of R.C. 3937.18 presents a negative answer.
R.C. 3937.18 states in pertinent part:
“(A) No automobile liability or motor vehicle liability policy of insurance * * * shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless both of the following are provided:
“(1) Uninsured motorist coverage * * *
“(2) Underinsured motorist coverage * * *.”
The clear effect of the above language is that every automobile insurance contract issued in the state of Ohio must provide uninsured motorist coverage.5 There is no conflict-of-laws issue because an insurance company must comply with Ohio law when issuing a policy of insurance in Ohio on an Ohio vehicle. In other words, an insurance company violates the requirement of Ohio law that it provide uninsured motorist coverage whenever it issues a *250policy that lacks or attempts to exclude such coverage on an automobile registered or principally garaged in Ohio. The holding of the majority allows an insurance company to completely circumvent the clear mandates of R.C. 3937.18 simply because an Ohio resident travels out of state. Given the amount of interstate travel today, such a ruling can have calamitous ramifications for Ohio residents.
Equally puzzling is the majority’s reliance on certain language in the policy for its conclusion that the “out-of-state provision required Farmers to provide no-fault liability coverage as required by Michigan law while the Kurents were traveling in Michigan.” As noted above, the insurance contract must first and always comply with Ohio law. The fact that motorists frequently travel out of state does not change this requirement. More important, however, the ambiguous policy language relied upon by the majority is in the liability section of the policy. Under any fair reading, the language used cannot logically be interpreted in the manner done so by the majority.
The pertinent language in the policy is as follows:
“Out of State Coverage
“An insured person may become subject to the financial responsibility law, compulsory insurance law of [sic ] similar law of another state or in Canada. This can happen because of ownership, maintenance, or use of your insured car when you travel outside of Ohio. We will interpret this policy to provide any broader coverage required by those laws, except to the extent that other liability insurance applies. * * * ”
This provision is in the liability section of the contract, not the uninsured motorist section. Yet the majority applies it to a claim for uninsured motorist coverage. Additionally, the operative words of this provision cause confusion when applied to this case. The clause “[w]e will interpret this policy to provide any broader coverage required by those laws” is interpreted by the majority instead as limiting the coverage available under the policy. Such a reading of this language defies logic.
Turning to the appropriate legal analysis of this case, the majority’s examination and application of Ohio law are inadequate at best. Generally, in order to recover benefits under uninsured motorist coverage a claimant must meet two prerequisites: first, that the tortfeasor’s vehicle was uninsured and, second, that the claimant is legally entitled to recover from the tortfeasor. With respect to the first condition, i.e., whether the tortfeasor’s vehicle is uninsured, the majority fails to mention, let alone consider, R.C. 3937.18(D). R.C. 3937.18(D) was presumably enacted with a legislative purpose, and it is the duty of this court to examine this provision when determining whether a vehicle is uninsured. R.C. 3937.18(D) states as follows: “For the purposes of *251this section, a motor vehicle is uninsured if the liability insurer denies coverage * *
In the present case, Farmers argues that the tortfeasor’s insurance carrier never denied coverage because the Kurents were not legally entitled to recover from the tortfeasor. This assertion merges the two prongs of analysis. The majority recognizes the dichotomy of the test, yet in accepting Farmers’ argument it ignores the first inquiry. Moreover, when an insurer is faced with a claim for benefits under uninsured motorist coverage and refuses to pay on the claim, there is for all intents and purposes a denial of coverage. The very essence of any insurance claim is to seek money as compensation for a loss. Whether coverage is excluded by the contract or precluded by operation of law is of no consequence to the claimant. The bottom line is that there is a denial of coverage which triggers the application of R.C. 3937.18(D).
As noted above, the Kurents must also establish that they would be legally entitled to recover from the tortfeasor in order to succeed on their uninsured motorist claim. Unfortunately, the decision in Webb, supra, is dispositive. On this issue, I adhere to my dissenting opinion in Webb and thus reaffirm the reasons ^Why I believe Webb was incorrectly decided.
In effect, the majority holds that when an Ohio resident enters another state, his or her automobile insurance contract changes and is governed by the law of that state. This conclusion is undeniable given the majority’s ruling that the out-of-state provision in the Kurents’ policy requires Farmers to become a no-fault insurer. This is troublesome because we are dealing with an Ohio resident purchasing a policy issued in Ohio which must conform to Ohio law. An Ohio resident is held to know Ohio law when entering into an insurance contract in this state. However, the majority essentially requires the insured to know the insurance and tort laws of every state through which the insured might travel. More important, I seriously question whether an automobile insurance policy may circumvent the mandatory uninsured motorist provisions of R.C. 3937.18. For all of the above reasons, I dissent.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.

. The majority opinion correctly sets forth the basic premise of Michigan no-fault insurance. Under M.C.L.A. Section 500.3135, tort liability is abolished for ordinary injuries arising from car accidents. In effect, this is the same as creating a statutory immunity in favor of a tortfeasor for injuries that do not rise above the threshold. In other words, the victim may not sue the tortfeasor directly if the injuries fall below a statutory threshold. Instead, the victim pursues recovery from his or her no-fault insurance carrier.


. Under R.C. 3937.18(C), the insured may reject uninsured and underinsured motorist coverage. No other means of excluding such coverage are allowed by the statute.